Woods, J.,
delivered the opinion of the court.
There is no usury in the written' contract. It does not. create any personal liability on appellant. She is not bound to answer for the money advanced by appellee. The sum advanced, in a doubtful and hazardous venture, is to be returned, if ever, out of the fruits of the enterprise, and appellant is under no personal liability to pay at all. The appellee advanced her money to enable the appellant’s book to be put before the public, and, in consideration thereof, she takes a half-interest in any net profits that may spring from the venture, and stipulates for the return of her advancement* with legal interest, if the requisite funds shall ever arise in the prosecution of the enterprise; and this she might safely do, without subjecting herself to the charge of usury.
Her bill of complaint makes a fair case for the interposition of a chancery court, and the demurrer was properly overruled. If the statements of the bill are true, the appellee in clearly entitled to the relief prayed.

Affirmed.